Citation Nr: 1143090	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  07-00 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978, followed by service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2005 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that denied the Veteran's claim.

In March 2008, the Veteran testified before the Board at a hearing that was held at the RO.  A transcript of that hearing is of record.

In May 2010, the Board remanded the back claim, and a claim of entitlement to service connection for sarcoidosis, for additional development.  In a September 2010 rating decision, the Appeals Management Center (AMC) granted the Veteran's claim for service connection for sarcoidosis, but again denied the claim for service connection for a back disorder.  The grant of service connection for sarcoidosis was noted to constitute a full grant of benefits sought with respect to that claim; the Veteran has not disagreed with the disability rating assigned or with the effective date of service connection.  Accordingly, the Board will not further address the Veteran's sarcoidosis claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Although the Board regrets the delay, additional development is necessary prior to further disposition of the claim.

As noted in the May 2010 remand, the Veteran asserts that his current back disability is related to an injury he sustained in service.  In support of this assertion, he submitted service treatment records demonstrating that he fell in May 1978, prompting him to seek treatment for back pain, as well as records demonstrating continued complaints of back pain in June 1979 when he was in the Reserves.  The May 1978 records show that the Veteran complained of pain on both sides of his low back which extended forward to his abdomen.  There are no other available service treatment records which show complaints, treatment, or diagnoses related to the spine.  The Veteran denies a history of injury to his low back since his separation from service.

The Veteran's service treatment records in large part have been determined to be unavailable, thus, requiring a heightened duty to assist.  In effort to obtain fuller information regarding the Veteran's claim, the Board remanded the claim for a VA examination for the back and a medical opinion.  

On VA examination in June 2010, the Veteran reported a history of low back pain since injuring his back as a result of a fall in service.  He described his current pain as located in the posterior aspect of his hips, which radiated down his legs.  After examining the Veteran and conducting X-ray examination of the lumbar spine, the examiner diagnosed the Veteran with multi-level degenerative disc disease with mild bilateral lumbar radiculopathy.  

In determining that the Veteran's lumbar spine disability was not related to the injury sustained during active service, the examiner noted that the complaint of back pain that radiated to the abdomen in the Veteran's service treatment records was "more consistent" with an injury of thoracic etiology, and that there was therefore no indication that his current symptoms were related to the in-service injury.  The examiner additionally noted that while traumatic events may contribute to degeneration of the back, the incidence of lumbar degeneration was fairly ubiquitous and isolated injury to the thoracic spine was unlikely to cause accelerated or denotable lumbar injury.

Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  In this case, the Board finds that the examination provided was inadequate, in that it left open several unanswered questions directly relevant to this appeal.  Specifically, the examiner focused on the Veteran's in-service reports of pain extending to the abdomen, rather than his complaints of pain in his low back.  As the Veteran has consistently asserted that since the in-service injury he has had pain in his low back that radiated into his lower extremities, the examiner's failure to address the continuity of low back pain rendered the opinion provided inadequate.  In addition, while the examiner concluded that pain that radiated to the abdomen was more consistent with an injury of thoracic etiology, the examiner did not order x-rays or other testing of the thoracic spine to ascertain whether the Veteran had a current thoracic disability that may relate to his in-service injury.  Although the Veteran claimed entitlement to service connection for a low back disability, it appears to the Board that the Veteran is seeking compensation for disabilities productive of pain in that region.  In this regard, whether the pain stems from the diagnosed lumbar spine disability or whether the pain stems from an as of yet undiagnosed disability of the thoracic spine.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  As the examiner failed to address whether the Veteran has a disability of the thoracic spine that may be related to the claimed in-service injury (which the Board accepts as truthful, for purposes of this remand), the June 2010 opinion is inadequate, and a remand for a new examination and etiological opinion is necessary. 

Next, at his March 2008 hearing before the Board, the Veteran stated that he first sought VA treatment for his back in the late 1990's, possibly 1998.  (See Board Hearing Transcript at 23).  Currently, the earliest VA clinical records in the claims file are dated in February 2002.  As records dated earlier than February 2002 have not yet been requested, and may include records pertinent to the Veteran's claim, they are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Lastly, at his June 2010 VA examination, the Veteran stated that he was "on disability" for his back disability, among other disabilities.  To the extent that this statement may be interpreted as an indication from the Veteran that he is in receipt of disability benefits from the Social Security Administration, the claim must also be remanded in order to obtain records from the Social Security Administration.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file records from the Columbia, South Carolina, VA Medical Center dated from 1996 to the present.  All attempts to secure the records must be documented in the claims folder.

2.  Contact the Social Security Administration and request that agency to provide a copy of the decision granting or denying the Veteran disability benefits as well as the medical records upon which the decision was based.  If the request is negative, please document the claims file to that effect.  

3.  After the records noted above have been associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and etiology of any spine disability (including lumbar and thoracic).  The claims file should be reviewed by the examiner in conjunction with conducting the examination and that review should be indicated in the examination report.  All indicated tests and studies should be completed, including X-ray examination of the thoracic spine. The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater chance) that any currently diagnosed back disability is causally related to his period of active service, including to the injury the Veteran sustained as a result of a fall in May 1978.  For purposes of this examination, please accept as truthful the Veteran's description of the in-service event (set forth in the March 2008 hearing transcript) in which he fell backwards against a steel bunk-bed.

Secondly, the examiner should offer an opinion as to whether the Veteran's degenerative joint disease of the spine is in any way related to his service-connected sarcoidosis.  In this regard, the examiner should comment on October 2009 VA clinical records discussing whether referral to rheumatology was warranted on account of the Veteran's sarcoidosis.

In providing the requested opinions, the examiner should specifically attempt to reconcile the opinions with all other pertinent evidence of record, including June 2010 VA opinion, the April 2004 opinion from the Veteran's private physician, and the Veteran's competent report of having experienced low back pain since the documented in-service back injury.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

4.  Then, readjudicate the Veteran's claim.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate opportunity for response.  Thereafter, return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


